12/02/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 19-0604


                                      DA 19-0604
                                   _________________

CITY OF GREAT FALLS,

             Plaintiff and Appellee,

      v.                                                            ORDER

JASON BRYAN MARTIN,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Jason Bryan Martin, to all counsel of
record, and to the Honorable John W. Parker, District Judge.

                                                  For the Court,




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                   December 2 2020